Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) 
of U.S. Provisional Application no. 62/593,547, filed December 1, 2017 and U.S. Provisional Application no. 62/598,053, filed December 13, 2017, is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “sample” (end of line 1) is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to non-statutory subject matter.  
“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 

Mathematical concepts recited in the claims include “converting the categories into features…”, "merging the features..." and “determining an insert size of …”.
Mental processes recited in the claims include "mapping the reads to a reference sequence", “analyzing the partially mapped reads…”,  “detecting a duplication…”, “assigning the partially mapped read to a category based …”.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

In addition, the claim"amplifying a nucleic acid sample…", "sequencing the amplicon…". However, these are insignificant extra-solution activities to the judicial exception. MPEP 2106.05(g) has a guideline regarding insignificant extra-solution activity:
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017). 
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) 
The claimed steps of "amplifying a nucleic acid sample" and "sequencing the amplicon" are insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, "amplifying a nucleic acid sample…", and "sequencing the amplicon…".  are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application.

Claims 12 and 20 recite additional elements that are not abstract ideas: claim 12 recites a “system” for detecting the ITD in the FLT3 gene, and the “system” comprising “a machine-readable memory” and “a processor configured to execute machine-readable instructions”. The “system” in claim 12 is nothing more than a generic computer and the “instructions” executed by the “system” in claim 12 are identical to the method claimed in claim 1. The claims 13-19 which are dependent on claim 12 are almost identical to the dependent claims of the independent claim 1. Hence, these are mere instructions to apply the abstract idea outlined in claims 1-11 using a computer, and therefore claims 12-19 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)).
(Step 2A Prong Two: No).

The dependent claims of claim 12 are a part of the dependent claims of claim 1. None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive 
As explained above, the routine steps of generating NGS sequence constitute insignificant extra solution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160098517A1), in view of Spencer (“Detection of FLT3 Internal Tandem Duplication in Targeted, Short-Read-Length, Next-Generation Sequencing Data”), and Shimizu (“SlideSort: all pairs similarity search for short reads”).
Regarding claim 1, Park discloses “a method for detecting internal tandem duplication (ITD) in a genome sample such as a DNA sample” ([0002, 0008]), which reads on the claim limitation “a method for detecting an internal tandem duplication in an FLT3 gene of a sample” because Park further discloses the ITD is for a FLT3 gene ([0004, 0005]).
           Park discloses application of next generation sequencing (NGS) technology for “millions of short DNA fragments from a DNA sample of a certain organism”([0005]), which reads on the claim limitation “…to generate a plurality of reads”. Park did not disclose the amplifying of nucleic acid samples as a prior step to acquire a plurality of amplicons for targeted regions of the FLT3 exons. Spencer teaches “Limited cycle PCR with sample-specific, index-tagged primers was then performed to enrich for ligation products …. Whole-genome libraries were enriched for exons … of the 27 genes targeted by the WUCaMP27 panel, including FLT3,” (page 83, Left column 4th paragraph line 1-7.  Fig. 1), which reads on the claim limitation “amplifying a nucleic acid sample in the presence of a primer pool to produce a plurality of amplicons, the primer pool including a plurality of target specific primers targeting regions of exons of the FLT3 gene” and “sequencing the amplicons to generate a plurality of reads”, because the sequencing technology used in the instant application is NGS ([0002-0003], [0020]). 
           Park discloses mapping the sequence reads containing ITDs to a ITD reference sequence which ends up matching portion, nonmatching portion,  and one end of a matching portion of each of the plurality of related reads may be mapped at one of the two breakpoints. (Fig. 1, [0020-0023]). The examiner notes that the “nonmatching 
          Park discloses a “ITD detection apparatus may further include a read mapping unit for mapping the plurality of reads with the reference genome sequence to identify a matching portion and a nonmatching portion of each of the plurality of reads”, which reads on the claim limitation “analyzing the partially mapped reads intersecting a column of the pileup for tandem duplications”.
Park discloses the detection of ITD in the nonmatching portion and between the two break points as discussed above. Park did not disclose determining the insert size, nor categorizing/featuring the insert size/insert sequence/insert position. Spencer teaches the determining of the ITD sizes (see Spencer Table 2). Spencer also teaches categorizing the ITDs by the ITD size (see Spencer Table 2). Shimizu teaches “summarizing short reads for further processing” using “single link clustering” (Shimizu, page 469, left column, section “3.4  Clustering analysis of short reads”). The hierarchical clustering is one of the most frequently used method to summarize the relationships among nucleic acid sequences, and single-link clustering is a hierarchical clustering (examiner note). It would be a prima facie case of obviousness (“Combining prior art according to known methods to yield predictable results”  ( MPEP § 2143 I.A.)), 



 to combine Spencer’s method (using the insert size of the ITD to summarize the ITDs), and Shimizu’s method (using the ITD sequence for hierarchical clustering in summarizing the ITD sequences), plus a well-known method to describe an insert by its chromosomal position (coordination), into the claimed limitation of  using  size/sequence/insert position to summarize the ITDs.  One of ordinary skill in the art would have reasonably expected the combination to be successful because these three elements (size, sequence, and location) are independent of each other, there will be no interference (that leads to complication) to combine them together, so combine the three elements to summarize the ITDs will succeed to provide a more comprehensive picture to the ITDs than any single element (which has been shown to be successful) alone. 
Regarding claim 20, claim 20 is very similar to claim 1. The difference between claim 20 and claim 1 lies in that claim 20 applied in the framework of a computer-readable media while claim 1 applied in the framework of a method. Park teaches an embodiment of a computer program combined with hardware and computer readable storage medium for executing the FLT3 ITD detection method([0029], [0082], [0088]). Claim 20 is rejected as discussed above in claim 1.

Regarding claim 2, Park discloses all of the limitations as set forth above. Park further discloses the identification of a breakpoint at the end of a matching portion and a start of nonmatching portion (the soft-clipped portion) in a partially mapped forward read (see Fig. 3).
Regarding claim 3, Park discloses all of the limitations as set forth above. Park further discloses the identification of a breakpoint at the start of a matching portion and an end of nonmatching portion (the soft-clipped portion) in a partially mapped reverse read (see Fig. 3).
Regarding claim 4, Park discloses all of the limitations as set forth above. Park further discloses the identification of a second breakpoint (two breakpoints, [0009]), which reads on the claim limitation “determining an anchor portion”, because the anchor portion is in the reference sequence adjacent to the second breakpoint.
Regarding claim 6, Park discloses the detection of ITD in the nonmatching portion and between the two break points as discussed above. Park did not disclose determining the insert size. Spencer teaches the determining of the ITD sizes (see Table 2). 
Regarding claim 7, as discussed above (regarding claim 5), Park did not disclose the string-matching method. Spencer and Ye teach string-matching. Since the string-matching method is effective for detecting the breakpoints, it is reasonable to applies a string-matching method to the soft-clipped portion and the mapped portion adjacent to the breakpoint in expectation of success to detect the duplication, because the duplication is located between the breakpoint and the anchor portion.
Regarding claim 8, and its dependent claim 9, Park did not disclose filtering the ITD detected by a threshold. Spencer teaches “An insertion event is reported if at least two reads support it” (see Spencer Fig 2), it is obvious for any person with ordinary skills in art to set an arbitrary number as the low bound for an insertion to be a qualified 
Regarding claim 10, Park teaches the application of “total number of read sequences with the mismatch ratio equal to or less than a particular value exceeds a preset critical value, it is determined that ITD is present in a genome sample ([0074])”. It is obvious for a person with ordinary skills in art to switch the nominator and denominator and achieve the same filtering effect.
Regarding claim 11, Park did not disclose the sing-link clustering method for summarizing the ITDs. Shimizu teaches “summarizing short reads for further processing” using single link clustering. It would be obvious for a person with ordinary skills in art to summarize the ITDs as the ITDs are short reads.

Regarding claim 12, claim 12 is very similar to claim 1. The difference between claim 12 and claim 1 lies in that claim 12 applied in the framework of a (computing) system while claim 1 applied in the framework of a method.  Park teaches an embodiment of a computer program combined with hardware and computer readable storage medium for executing the FLT3 ITD detection method([0029], [0082], [0088]). Claim 12 is rejected as discussed above in claim 1. 
Claims 13-19 depend on claim 12, just like claims 2-4, 6-8, 11 depend on claim 1. Also, Claims 13-19 are very similar to claims 2-4, 6-8, 11 respectively. The difference between claims 13-19 and claims 2-4, 6-8, 11 lies in that claim 13-19 applied in the framework of a computing system while claims 2-4, 6-8, 11 applied in the framework of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Spencer as applied to claims 1-4, 6-20 above, and further in view of Ye (“Pindel: a pattern growth approach to detect break points of large deletions and medium sized insertions from paired-end short reads”).
Regarding claim 5, Park discloses all of the limitations as set forth above. Park further discloses the identification of a second breakpoint (two breakpoints, [0009]), which reads on the claim limitation “determining an anchor portion”, as discussed above regarding claim 4. Park did not disclose the string-matching method for detection of the second breakpoint. Spencer teaches the string-matching in the “Pindel” software (more specifically, in the pattern growth” algorithm” (Ye, page 2865, right column, paragraph 2 line 1-5) which achieved best performance in detecting breakpoints of ITDs.  It would be a prima facie case of obviousness (“Some teaching, suggestion, or motivation in the prior art that would have  led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)),to  modify Park’s method, with Ye’s “string-matching” to achieve success in good detection of the second breakpoint (which also defines the turning point between the anchor portion and the unmapped portion in the reference sequence) because Spencer already succeed in using Ye’s “string-matching” method in a similar application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUOZHEN LIU/
Patent Examiner, Art Unit 1631                                                                                                                                                                                             
/Soren Harward/Primary Examiner, Art Unit 1631